Name: Council Regulation (EEC) No 3260/81 of 9 November 1981 concerning the application of Decision No 1/81 of the EEC-Morocco Cooperation Council of 30 October 1981 derogating from certain provisions concerning the definition of the concept of originating products contained in the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 11 . 81 Official Journal of the European Communities No L 329/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3260/81 of 9 November 1981 concerning the application of Decision No 1/81 of the EEC-Morocco Cooperation Council of 30 October 1981 derogating from certain provisions concerning the definition of the concept of originating products contained in the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco THE COUNCIL OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the EEC-Morocco Cooperation Council set up under the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco signed in Rabat on 27 April 1976 (') adopted, pursuant to Article 28 of Protocol 2 to that Agreement, Decision No 1 /81 derogating from the definition of the concept of originating products of the Agreement between the European Economic Community and the Kingdom of Morocco ; Whereas it is necessary, in accordance with Article 44 (2) of the Agreement, to take the measures required to implement that Decision, Decision No 1 /81 of the EEC-Morocco Cooperation Council shall apply in the Community. The text of the Decision is attached to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1981 to 30 June 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 November 1981 . For the Council The President K. BAKER (') OJ No L 264, 27. 9 . 1978, p ; 2.